
	
		II
		110th CONGRESS
		1st Session
		S. 691
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Conrad introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve the benefits under the Medicare program for beneficiaries with kidney
		  disease, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Kidney Care Quality and
			 Education Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Improving quality through patient education, access, and
				safety initiatives
					Sec. 101. Support of public and patient education initiatives
				regarding kidney disease.
					Sec. 102. Medicare coverage of kidney disease patient education
				services.
					Sec. 103. Blood flow monitoring demonstration
				projects.
					Sec. 104. Institute of Medicine Evaluation and report on
				treatment modalities for patients with kidney failure.
					Sec. 105. Required training for patient care dialysis
				technicians.
					TITLE II—Assuring quality of care for providers, facilities, and
				physicians that provide services to individuals with end-stage renal disease
				who are enrolled in part B
					Sec. 201. Establishment of the End-Stage Renal Disease (ESRD)
				Advisory Committee.
					Sec. 202. Update for the Medicare ESRD composite rate for 2008,
				2009, and 2010.
					Sec. 203. Continuous quality improvement initiative in the
				Medicare end-stage renal disease program.
					Sec. 204. Extension of Medicare secondary payer.
				
			IImproving quality
			 through patient education, access, and safety initiatives
			101.Support of
			 public and patient education initiatives regarding kidney disease
				(a)Chronic kidney
			 disease demonstration projects
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish
			 demonstration projects to—
						(A)increase public
			 awareness about the factors that lead to chronic kidney disease, how to prevent
			 it, how to treat it, and how to avoid kidney failure; and
						(B)enhance
			 surveillance systems and expand research to better assess the prevalence and
			 incidence of chronic kidney disease.
						(2)Scope and
			 duration
						(A)ScopeThe
			 Secretary shall select at least 3 States in which to conduct demonstration
			 projects under this subsection. In selecting the States under this
			 subparagraph, the Secretary shall take into account the size of the population
			 of individuals with end-stage renal disease who are enrolled in part B of title
			 XVIII of the Social Security Act and ensure the participation of individuals
			 who reside in rural and urban areas.
						(B)DurationThe
			 demonstration projects under this subsection shall be conducted for a period
			 that is not longer than 5 years that begins on January 1, 2009.
						(3)Evaluation and
			 report
						(A)EvaluationThe
			 Secretary shall conduct an evaluation of the demonstration projects conducted
			 under this subsection.
						(B)ReportNot
			 later than 6 months after the date on which the demonstration projects under
			 this subsection are completed, the Secretary shall submit to Congress a report
			 on the evaluation conducted under subparagraph (A) together with
			 recommendations for such legislation and administrative action as the Secretary
			 determines appropriate.
						(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $2,000,000 for each of fiscal years 2009 through
			 2013.
					(b)ESRD
			 self-management demonstration projects
					(1)In
			 generalThe Secretary shall establish demonstration projects to
			 enable individuals with end-stage renal disease to develop self-management
			 skills.
					(2)ApplicationThe
			 provisions of paragraph (2) (relating to scope and duration) and paragraph (3)
			 (relating to an evaluation and a report) of subsection (a) shall apply to the
			 demonstration projects under this subsection in the same manner as such
			 provisions apply to the demonstration projects under subsection (a).
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $2,000,000 for each of fiscal years 2009 through
			 2013.
					102.Medicare
			 coverage of kidney disease patient education services
				(a)Coverage of
			 kidney disease education services
					(1)CoverageSection
			 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
						(A)in subparagraph
			 (Z), by striking and after the semicolon at the end;
						(B)in subparagraph
			 (AA), by adding and after the semicolon at the end; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(BB)kidney disease
				education services (as defined in subsection
				(ccc));
								.
						(2)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended by adding at the end the following new subsection:
						
							(ccc)Kidney disease education services(1)The term kidney
				disease education services means educational services that are—
									(A)furnished to an individual with kidney
				disease who, according to accepted clinical guidelines identified by the
				Secretary, will require dialysis or a kidney transplant;
									(B)furnished, upon the referral of the
				physician managing the individual's kidney condition, by a qualified person (as
				defined in paragraph (2)); and
									(C)designed—
										(i)to provide comprehensive
				information regarding—
											(I)the management of comorbidities;
											(II)the prevention of uremic complications;
				and
											(III)each option for renal replacement
				therapy (including home and in-center as well as vascular access options and
				transplantation); and
											(ii)to ensure that the individual has
				the opportunity to actively participate in the choice of therapy.
										(2)The term qualified
				person means—
									(A)a physician (as described in
				subsection (r)(1));
									(B)an individual who—
										(i)is—
											(I)a registered nurse;
											(II)a registered dietitian or nutrition
				professional (as defined in subsection (vv)(2));
											(III)a clinical social worker (as defined in
				subsection (hh)(1));
											(IV)a physician assistant, nurse
				practitioner, or clinical nurse specialist (as those terms are defined in
				subsection (aa)(5)); or
											(V)a transplant coordinator; and
											(ii)meets such requirements related to
				experience and other qualifications that the Secretary finds necessary and
				appropriate for furnishing the services described in paragraph (1); or
										(C)a renal dialysis facility subject to
				the requirements of section 1881(b)(1) with personnel who—
										(i)provide the services described in
				paragraph (1); and
										(ii)meet the requirements of
				subparagraph (A) or (B).
										(3)The Secretary shall develop the
				information to be provided under paragraph (1)(C)(i) and the requirements under
				(2)(B)(ii) after consulting with physicians, health educators, professional
				organizations, accrediting organizations, kidney patient organizations,
				dialysis facilities, transplant centers, network organizations described in
				section 1881(c)(2), and other knowledgeable persons.
								(4)In promulgating regulations to carry
				out this subsection, the Secretary shall ensure that each beneficiary who is
				entitled to kidney disease education services under this title receives such
				services in a timely manner to maximize the benefit of those services.
								(5)The Secretary shall monitor the
				implementation of this subsection to ensure that beneficiaries who are eligible
				for kidney disease education services receive such services in the manner
				described in paragraph (4).
								(6)No individual shall be eligible to be
				provided more than 6 sessions of kidney disease education services under this
				title.
								.
					(3)Payment under
			 the physician fee scheduleSection 1848(j)(3) of the Social
			 Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting
			 (2)(BB), after (2)(AA),.
					(4)Payment to
			 renal dialysis facilitiesSection 1881(b) of the Social Security
			 Act (42 U.S.C. 1395rr(b)) is amended by adding at the end the following new
			 paragraph:
						
							(14)For purposes of
				paragraph (12), the single composite weighted formulas determined under such
				paragraph shall not take into account the amount of payment for kidney disease
				education services (as defined in section 1861(ccc)). Instead, payment for such
				services shall be made to the renal dialysis facility on an assignment-related
				basis under section
				1848.
							.
					(5)Limitation on
			 number of sessionsSection 1862(a)(1) of the Social Security Act
			 (42 U.S.C. 1395y(a)(1)) is amended—
						(A)in subparagraph
			 (M), by striking and at the end;
						(B)in subparagraph
			 (N), by striking the semicolon at the end and inserting , and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(O)in the case of
				kidney disease education services (as defined in section 1861(ccc)), which are
				performed in excess of the number of sessions covered under such
				section;
								.
						(6)Annual report
			 to CongressNot later than April 1, 2009, and annually
			 thereafter, the Secretary of Health and Human Services shall submit a report to
			 Congress on the number of Medicare beneficiaries who are entitled to kidney
			 disease education services (as defined in section 1861(ccc) of the Social
			 Security Act, as added by paragraph (2)) under title XVIII of such Act and who
			 receive such services, together with such recommendations for legislative and
			 administrative action as the Secretary determines to be appropriate to fulfill
			 the legislative intent that resulted in the enactment of that
			 subsection.
					(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2009.
				103.Blood flow
			 monitoring demonstration projects
				(a)EstablishmentThe
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish demonstration projects to evaluate
			 how blood flow monitoring affects the quality and cost of care for Medicare
			 beneficiaries with end-stage renal disease.
				(b)DurationThe
			 demonstration projects under this section shall be conducted for a period of
			 not longer than 5 years that begins on January 1, 2009.
				(c)Evaluation and
			 report
					(1)EvaluationThe
			 Secretary shall conduct an evaluation of the demonstration projects conducted
			 under this section.
					(2)ReportNot
			 later than 6 months after the date on which the demonstration projects under
			 this section are completed, the Secretary shall submit to Congress a report on
			 the evaluation conducted under paragraph (1) together with recommendations for
			 such legislation and administrative action as the Secretary determines
			 appropriate.
					(d)Waiver
			 authorityThe Secretary shall waive compliance with the
			 requirements of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 to the extent, and for such period as, the Secretary determines is necessary to
			 conduct the demonstration projects.
				(e)Authorization
			 of appropriations
					(1)In
			 generalPayments for the costs of carrying out the demonstration
			 projects under this section shall be made from the Federal Supplementary
			 Medical Insurance Trust Fund under section 1841 of the Social Security Act (42
			 U.S.C. 1395t).
					(2)AmountThere
			 are authorized to be appropriated from such Trust Fund $1,000,000 for each of
			 fiscal years 2009 through 2013 to carry out this section.
					104.Institute of
			 Medicine evaluation and report on treatment modalities for patients with kidney
			 failure
				(a)Evaluation
					(1)In
			 generalNot later than 2 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (in this section referred
			 to as the Secretary) shall enter into an arrangement under which
			 the Institute of Medicine of the National Academy of Sciences (in this section
			 referred to as the Institute) shall conduct an evaluation of the
			 barriers that exist to increasing the number of individuals with end-stage
			 renal disease who elect to receive home dialysis services or other treatment
			 modalities under the Medicare program under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
					(2)Specific
			 matters evaluatedIn conducting the evaluation under paragraph
			 (1), the Institute shall—
						(A)compare current
			 Medicare home dialysis costs and payments with current in-center and hospital
			 dialysis costs and payments;
						(B)catalogue and
			 evaluate the incentives and disincentives in the current reimbursement system
			 that influence whether patients receive home dialysis services or other
			 treatment modalities;
						(C)evaluate patient
			 education services and how such services impact the treatment choices made by
			 patients; and
						(D)consider such
			 other matters as the Institute determines appropriate.
						(3)Scope of
			 reviewIn conducting the evaluation under paragraph (1), the
			 Institute shall consider a variety of perspectives, including the perspectives
			 of physicians, other health care professionals, hospitals, dialysis facilities,
			 health plans, purchasers, and patients.
					(b)ReportNot
			 later than 19 months after the date of enactment of this Act, the Institute
			 shall submit to the Secretary and to Congress a report on the evaluation
			 conducted under subsection (a)(1). Such report shall contain a detailed
			 description of the findings of such evaluation and recommendations for
			 implementing incentives to encourage patients to elect to receive home dialysis
			 services or other treatment modalities under the Medicare program.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for the purposes of conducting the evaluation and
			 preparing the report required by this section.
				105.Required
			 training for patient care dialysis technicians
				(a)In
			 generalSection 1881 of the Social Security Act (42 U.S.C.
			 1395rr) is amended by adding the following new subsection:
					
						(h)(1)Except as provided in
				paragraph (3), beginning January 1, 2009, a provider of services or a renal
				dialysis facility may not use any individual as a patient care dialysis
				technician for more than 4 months unless the individual—
								(A)has completed a training program in
				the care and treatment of an individual with chronic kidney failure who is
				undergoing dialysis treatment;
								(B)has been certified by a nationally
				recognized certification entity for dialysis technicians; and
								(C)is competent to provide
				dialysis-related services.
								(2)Beginning January 1, 2010, a provider
				of services or a renal dialysis facility may not use on a temporary, per diem,
				leased, or on any basis other than as a permanent employee, any individual as a
				patient care dialysis technician unless the individual meets the requirements
				described in subparagraphs (A), (B), and (C) of paragraph (1).
							(3)A provider of services or a renal
				dialysis facility may permit an individual enrolled in a training program
				described in paragraph (1)(A) to serve as a patient care dialysis technician
				while they are so enrolled.
							(4)For purposes of paragraph (1), if,
				since the most recent completion by an individual of a training program
				described in paragraph (1)(A), there has been a period of 24 consecutive months
				during which the individual has not performed dialysis-related services for
				monetary compensation, such individual shall be required to complete a new
				training program or become recertified as described in paragraph (1)(B).
							(5)A provider of services or a renal
				dialysis facility shall provide such regular performance review and regular
				in-service education as assures that individuals serving as patient care
				dialysis technicians for the provider or facility are competent to perform
				dialysis-related
				services.
							.
				IIAssuring quality
			 of care for providers, facilities, and physicians that provide services to
			 individuals with end-stage renal disease who are enrolled in part B
			201.Establishment
			 of the End-Stage Renal Disease (ESRD) Advisory Committee
				(a)In
			 generalPursuant to section 222 of the Public Health Service Act
			 (42 U.S.C. 217a), the Secretary of Health and Human Services (in this section
			 referred to as the Secretary) shall establish within 1 year of
			 the date of enactment of this Act an independent, multidisciplinary,
			 nonpartisan End-Stage Renal Disease Advisory Committee (in this section
			 referred to as the Committee).
				(b)Membership
					(1)In
			 generalThe Committee shall consist of such members as the
			 Secretary may appoint who shall serve for such term as the Secretary may
			 specify. The Secretary shall ensure that a representative of the Centers for
			 Medicare & Medicaid Services is included among the members of the
			 Committee.
					(2)ConsultationIn
			 appointing members of the Committee, the Secretary shall consult with patients,
			 facilities and providers, physicians, nurses, a representative from the
			 pediatric community, payers and insurers, manufacturers, and a representative
			 of the Centers for Medicare & Medicaid Services who coordinates activities
			 related to end-stage renal disease within the Centers.
					(c)Purpose of the
			 committee
					(1)DutiesThe
			 Committee shall provide a forum for expert discussion and deliberation and the
			 formulation of advice and recommendations to the Secretary regarding Medicare
			 coverage for individuals with end-stage renal disease, as described under
			 section 1881 of the Social Security Act (42 U.S.C. 1395rr).
					(2)Recommendations
						(A)Annual
			 recommendationsThe Committee shall provide annual
			 recommendations to the Secretary regarding—
							(i)selecting,
			 modifying, and updating clinical and quality of life measures;
							(ii)modifying the
			 payment structure;
							(iii)determining
			 hardship criteria to exempt certain facilities and providers from the program;
			 and
							(iv)other issues
			 related to implementation of a quality initiative by the Secretary.
							(B)Periodic
			 recommendationsThe Committee shall provide periodic advice and
			 recommendations to the Secretary regarding Medicare coverage for individuals
			 with end-stage renal disease, as described in such section 1881.
						202.Update for the
			 Medicare ESRD composite rate for 2008, 2009, and 2010Section 1881(b)(12)(G) of the Social
			 Security Act (42 U.S.C. 1395rr(b)(12)(G)), as amended by section 103 of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432), is amended—
				(1)in clause (i), by striking
			 and at the end;
				(2)in clause
			 (ii)—
					(A)by inserting
			 and before January 1, 2008, after April 1, 2007;
			 and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new clauses:
					
						(iii)furnished during 2008, by the amount
				equal to the ESRD market basket (as developed pursuant to section 422(b) of the
				Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000
				(Public Law 106–554), as enacted into law by section 1(a)(6) of Public Law
				106-554) percentage increase for 2008 above the amount of such composite rate
				component for such services furnished on December 31, 2007;
						(iv)furnished during 2009, by the amount
				equal to the ESRD market basket (as so developed) percentage increase for 2009
				above the amount of such composite rate component for such services furnished
				on December 31, 2008; and
						(v)furnished on or after January 1, 2010,
				by the amount equal to the ESRD market basket (as so developed) percentage
				increase for 2010 above the amount of such composite rate component for such
				services furnished on December 31,
				2009.
						.
				203.Continuous
			 quality improvement initiative in the Medicare end-stage renal disease
			 program
				(a)Establishment
			 of the programSection 1881 of the Social Security Act (42 U.S.C.
			 1395rr), as amended by section 105, is amended by adding at the end the
			 following new subsection:
					
						(i)Continuous
				quality improvement initiative in the end-stage renal disease program
							(1)In
				generalNot later than January 1, 2008, the Secretary shall
				establish a 3-year continuous quality improvement initiative (in this section
				referred to as the quality initiative) under which quality
				payments are provided to renal dialysis facilities, providers of services, and
				physicians that provide items and services to individuals with end-stage renal
				disease who are enrolled under part B and that meet quality benchmarks and
				demonstrate quality improvements.
							(2)Participation
								(A)Facilities and
				providers
									(i)In
				generalExcept as provided in subparagraph (C)(i) and subject to
				clause (ii), all independent dialysis facilities and hospital-based dialysis
				providers that provide items and services to individuals with end-stage renal
				disease who are enrolled in part B shall participate in the quality
				initiative.
									(ii)Positive
				update requiredThe quality initiative shall not apply to
				facilities and providers in a year unless the ESRD market basket percentage
				increase described in subsection (b)(12)(G) for such year is positive.
									(B)Physicians
									(i)In
				generalExcept as provided in subparagraph (C)(i) and subject to
				clause (ii), all physicians who receive the monthly capitated payment under
				this title with respect to end-stage renal disease items and services shall
				participate in the quality initiative.
									(ii)Positive
				update requiredThe quality initiative shall not apply to
				physicians in a year unless the update to the conversion factor under section
				1848(d) for such year is positive.
									(C)Pediatric
				facilities, providers, and physicians
									(i)In
				generalSubject to clause (ii), a pediatric facility, provider,
				or physician who provides items and services to individuals with end-stage
				renal disease who are enrolled in part B and with at least 50 percent of its
				patients being individuals under 18 years of age shall be required to report
				data for pediatric-specific measures under this subsection in order to receive
				the full market basket update during 2008, 2009, and 2010 under subsection
				(b)(12)(G) or the full update under section 1848(d).
									(ii)Positive
				update requiredThe reporting requirement under clause (i) shall
				not apply to—
										(I)pediatric
				facilities and providers in a year unless the ESRD market basket percentage
				increase described in subsection (b)(12)(G) for such year is positive;
				and
										(II)to pediatric
				physicians in a year unless the update to the conversion factor under section
				1848(d) for such year is positive.
										(iii)EvaluationThe
				Secretary, in consultation with the End-Stage Renal Disease Advisory Committee
				established under section 201 of the Kidney
				Care Quality and Education Act of 2007 (in this subsection
				referred to as the ESRD Advisory Committee), shall evaluate and
				make recommendations to Congress regarding the feasibility of incorporating
				pediatric facilities, providers, and physicians described in clause (i) fully
				into the quality initiative if the initiative were to extend beyond
				2010.
									(3)DurationThe
				quality initiative shall be conducted during a period of 3 years beginning
				January 1, 2008.
							(4)Funding
								(A)Bonus pool for
				providers and facilitiesDuring 2008, 2009, and 2010, the
				Secretary shall set aside at least ¼, but no more than ½, of the ESRD market
				basket amount under subsection (b)(12)(G) for each year, respectively, to
				establish a bonus pool to be used to provide bonus payments for providers and
				facilities described in paragraph (2)(A) that demonstrate improvements in
				quality or attainment of quality benchmarks.
								(B)Bonus pool for
				physiciansDuring 2008, 2009, and 2010, the Secretary shall set
				aside at least ¼, but no more than ½, of the portion of the physician fee
				schedule update under section 1848(d) that applies to physicians who receive
				the monthly capitated payment under this title with respect to end-stage renal
				disease items and services for each year respectively to establish a bonus pool
				to be used to provide bonus payments for physicians described in paragraph
				(2)(B) that demonstrate improvements in quality or attainment of quality
				benchmarks.
								(5)Establishment
				of quality incentive payments
								(A)Incentives for
				reporting in 2008
									(i)In
				generalDuring 2008, the Secretary shall make quality incentive
				payments from the bonus pool described in paragraph (4)(A) to facilities and
				providers and from the bonus pool described in paragraph (4)(B) to physicians
				described in subparagraphs (A) and (B) of paragraph (2) for reporting data
				about clinical and quality of life measures adopted by the Secretary in
				consultation with the ESRD Advisory Committee.
									(ii)ExtensionIf
				the Secretary determines that there are problems associated with reporting that
				should be resolved before implementing the quality payment system under
				subparagraph (B), the Secretary may extend the reporting period an additional
				year.
									(iii)Exception to
				reporting requirementThe Secretary shall establish criteria for
				an application for a hardship exception that would allow small or rural
				facilities and providers to receive the full update under subsection (b)(12)(G)
				even if they are not able to report data.
									(B)Quality
				incentive payments in 2009 and 2010
									(i)In
				generalDuring 2009 and 2010, the Secretary shall make quality
				incentive payments from their respective bonus pools under paragraph (4) to
				facilities, providers, and physicians described in subparagraphs (A) and (B) of
				paragraph (2) with respect to a year if the Secretary determines that the
				quality of care provided in that year by the facility, provider, or physician
				to individuals with end-stage renal disease who are enrolled under part
				B—
										(I)has substantially
				improved (as determined by the Secretary in consultation with the ESRD Advisory
				Committee) over the prior year; or
										(II)exceeds a
				threshold established by the Secretary in consultation with the ESRD Advisory
				Committee.
										(ii)RequirementsIn
				determining which facilities, providers, or physicians qualify for the quality
				incentive payments under clause (i), the Secretary shall do the
				following:
										(I)Adopt clinical
				and quality of life measures in consultation with the ESRD Advisory
				Committee.
										(II)For 2008, ensure
				that payments will be based on the reporting of data regarding clinical and
				quality of life measures adopted by the Secretary in consultation with the ESRD
				Advisory Committee.
										(III)For 2009 and
				2010, subject to subparagraph (C), ensure that payments will be based upon the
				composite score awarded to the facilities, providers, and physicians. The
				composite score will be based upon the submission of data about clinical and
				quality of life measures adopted by the Secretary in consultation with the ESRD
				Advisory Committee.
										(C)Determination
				of amount of incentive payment
									(i)In
				generalSubject to clause (ii), the Secretary shall determine the
				amount of a quality incentive payment to a facility, provider, or physician
				based upon a quintile scale of a weighted composite score of clinical and
				quality of life measures.
									(ii)LimitationThe
				Secretary shall establish the quality incentive payments so that the total
				amount of such payments made in a year—
										(I)to facilities and
				providers from the bonus pool under paragraph (4)(A) is equal to the total
				amount available for such payments for the year under such paragraph;
				and
										(II)to physicians
				from the bonus pool under paragraph (4)(B) is equal to the total amount
				available for such payments for the year under such paragraph.
										(D)Requirements
				for establishment of the composite scoreIn establishing the
				composite score under this subsection, the Secretary shall—
									(i)consult with the
				ESRD Advisory Committee to develop the clinical and quality of life measures
				and formula used to calculate the weighted composite score;
									(ii)use a
				transparent process consistent with the requirements of chapter 5 of title 5,
				United States Code (commonly referred to as the Administrative Procedure
				Act) to develop the measures and the formula used to calculate the
				weighted composite score; and
									(iii)assure that the
				payments reward facilities, providers, and physicians for—
										(I)the attainment of
				minimum quality targets; and
										(II)substantial
				improvement over the previous year, as demonstrated by the movement of a
				facility, provider, or physician from 1 quintile to another.
										(6)Requirements
				for incentive payments
								(A)In
				generalIn order for a facility, provider, or physician to be
				eligible for quality incentive payments described in paragraph (5) for a year,
				the provider, facility, or physician must have provided for the submission of
				data in accordance with subparagraph (B) with respect to that year.
								(B)Submission of
				dataFor 2008, 2009, and 2010, each facility, provider, and
				physician described in subparagraphs (A) and (B) of paragraph (2) shall submit
				to the Secretary such data that the Secretary determines are appropriate for
				the measurement of health outcomes and other indices of quality, including data
				necessary for the operation of the continuous quality improvement initiative
				under this subsection. Such data shall be submitted in a form and manner, and
				at a time, specified by the Secretary for purposes of this subsection.
								(C)Attestation
				regarding dataIn order for a facility, provider, or physician to
				be eligible for a quality incentive payment under this subsection for a year,
				the facility, provider, or physician must have provided the Secretary (under
				procedures established by the Secretary in consultation with the ESRD Advisory
				Committee) with an attestation that the data submitted under this subsection
				for the year are complete and accurate.
								(7)Payment methods
				and timing of payment
								(A)In
				generalSubject to subparagraph (B), the payment of quality
				incentive payments shall be based on such method as the Secretary, in
				consultation with the ESRD Advisory Committee, determines appropriate.
								(B)TimingThe
				Secretary shall ensure that quality incentive payments with respect to a year
				are made by no later than June 30 of the subsequent year.
								(8)FeedbackThe
				Secretary shall provide quality incentive payments and feedback to facilities,
				providers, and physicians as frequently as possible and as close to the date on
				which such facilities, providers, and physicians submitted quality data.
							(9)Technical
				assistanceThe Secretary shall identify or establish an
				appropriately skilled group or organization, such as the ESRD Networks, to
				provide technical assistance to consistently low-performing facilities,
				providers, or physicians that are in the bottom quintile.
							(10)Streamline
				reportingThe Secretary shall—
								(A)evaluate the
				current data systems used by facilities, providers, and physicians to submit
				data; and
								(B)eliminate
				redundant reporting by consolidating all current data reporting into a new
				web-based system in order to minimize redundancy and reduce regulatory and
				administrative demands.
								(11)Public
				reporting
								(A)Availability to
				the publicThe Secretary shall establish procedures for making
				weighted composite scores calculated under this subsection available to the
				public in a clear and understandable form, including through its website and
				the Medicare.gov comparison tool. Such procedures shall ensure that a facility,
				provider, or physician has the opportunity to review the data that is to be
				made public with respect to the facility, provider, or physician prior to such
				data being made public.
								(B)CertificatesThe
				Secretary shall provide certificates to facilities, providers, and physicians
				who provide services to individuals with end-stage renal disease under this
				title to display in patient areas. The certificate shall indicate the weighted
				composite score obtained by the facility, provider, or physician under the
				quality initiative.
								(C)Web-based
				quality listThe Secretary shall establish a web-based quality
				list for facilities, providers, and physicians who provide items and services
				to individuals with end-stage renal disease who are enrolled under part B that
				indicates whether measures were met or not.
								(12)Evaluations
								(A)Evaluation by
				the Secretary
									(i)Recognizing
				part A savings from continuous quality improvement initiativeNot
				later than January 1, 2010, the Secretary shall evaluate and make
				recommendations to Congress regarding the feasibility of continuing the quality
				initiative by funding an annual increase to the composite rate by the ESRD
				market basket amount under subsection (b)(12)(G) through reduced expenditures
				under the Federal Hospital Insurance Trust Fund as a result of the quality
				initiative.
									(ii)Recommendations
				for an annual update mechanismNot later than 12 months after the
				date of enactment of this subsection, the Secretary, acting through the
				Administrator of the Centers for Medicare & Medicaid Services, shall submit
				a report to Congress using the data collected as part of the quality initiative
				to make recommendations about establishing a permanent update mechanism for the
				composite rate under this section.
									(B)Evaluation by
				MEDPAC
									(i)StudyThe
				Medicare Payment Advisory Commission shall conduct a study on the advisability
				and feasibility of making the quality initiative permanent.
									(ii)ReportNot
				later than June 1, 2009, the Commission shall submit a report to Congress and
				the Secretary on the study conducted under clause (i) together with
				recommendations for such legislation and administrative actions as the
				Commission considers appropriate, including the need for establishing an annual
				update mechanism for the composite rate under this section.
									(C)Evaluation by
				the Institute of Medicine
									(i)In
				generalNot later than 2 years after the date of enactment of
				this subsection, the Secretary shall enter into an arrangement under which the
				Institute of Medicine of the National Academy of Sciences (in this section
				referred to as the Institute) shall conduct an evaluation of the
				effectiveness of the quality initiative.
									(ii)Scope of
				reviewThe Institute shall consider a variety of perspectives,
				including the perspectives of facilities, providers, physicians, nurses, other
				health care professionals, and patients.
									(iii)ReportNot
				later than 3 years after the date of enactment of this subsection, the
				Institute shall submit to the Secretary and to Congress a report on the
				evaluation conducted under clause (i). Such report shall contain a detailed
				description of the findings of such evaluation and recommendations for
				implementing on an ongoing basis the quality initiative.
									(iv)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for the purpose of conducting the evaluation and
				preparing the report required by this
				subparagraph.
									.
				204.Extension of
			 Medicare secondary payer
				(a)Extension
					(1)In
			 generalSection 1862(b)(1)(C)
			 of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended—
						(A)in the last
			 sentence, by inserting , and before January 1, 2008 after
			 prior to such date); and
						(B)by adding at the
			 end the following new sentence: Effective for items and services
			 furnished on or after January 1, 2008 (with respect to periods beginning on or
			 after the date that is 42 months prior to such date), clauses (i) and (ii)
			 shall be applied by substituting 42-month for
			 12-month each place it appears in the first
			 sentence..
						(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act. For purposes of determining an individual's
			 status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1395y(b)(1)(C)), as amended by paragraph (1), an individual who is within the
			 coordinating period as of the date of enactment of this Act shall have that
			 period extended to the full 42 months described in the last sentence of such
			 section, as added by the amendment made by paragraph (1)(B).
					(b)OIG study and
			 report
					(1)StudyThe
			 Inspector General of the Department of Health and Human Services shall conduct
			 a study on—
						(A)the enforcement
			 of the provisions of section 1862(b)(1)(C)(ii) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)(ii)); and
						(B)how effective
			 such provisions are at protecting individuals on dialysis from receiving
			 differential treatment by health plans once the individual is diagnosed with
			 end stage renal disease.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Inspector
			 General of the Department of Health and Human Services shall submit to Congress
			 a report on the study conducted under paragraph (1), together with such
			 recommendations as the Inspector General determines appropriate.
					
